UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1465



In Re: COLEMAN     CRATEN,   LLC;   MONICA   LYNN
COLEMAN,

                                                               Debtors.



MONICA LYNN COLEMAN,

                                                Plaintiff - Appellant,

          versus


LORI S. SIMPSON, Chapter 7 Trustee,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
644-MJG, BK-99-56381, AP-99-56239-SD)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Monica Lynn Coleman, Appellant Pro Se.     Kevin Gerald Hroblak,
WHITEFORD, TAYLOR & PRESTON, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Monica Coleman appeals from the district court’s order dis-

missing as interlocutory her appeal from the bankruptcy court’s

order granting Bankruptcy Rule 2004 examinations of certain third-

parties. Our review of the record and the district court’s opinion

discloses no reversible error.    Accordingly, we affirm on the rea-

soning of the district court.    Coleman v. Simpson, Nos. CA-01-644-

MJG; BK-99-56381; AP-99-56239-SD (D. Md. Mar. 22, 2001).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2